Citation Nr: 1702920	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-05 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

The Veteran served in the Army from June 1978 to December 1984 and from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida  

When the claim was originally filed in December 2004, the Veteran was represented by Disabled American Veterans.  Since then, representation has changed twice; the American Legion took over representation in March 2010, but now he is represented by Florida Department of Veterans Affairs as of October 2016.  This change occurred after this appeal was certified.  Consequently, the Board sent a letter to the new representative in November 2016 and provided 30 days during which the new representative could file a written presentation to the Board for consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While reviewing the evidence, the Board found that a private medical record of a different veteran was misfiled in the Veteran's claims file and that the RO relied on it in an April 2013 Supplemental Statement of the Case (SSOC) to affirm its denial of the Veteran's service connection claim.  Since conclusions in the April 2013 SSOC were based on the erroneous evidence, this SSOC must accordingly be disregarded when readjudicating this claim.  Where, as here, the misfiled documents materially affected the AOJ's determination on an issue on appeal, additional development may be required, to include ordering a new adjudication that does not rely on the misfiled document.  See Chairman's Memorandum No. 01-06-20 (July 28, 2006).  In this case, considering that there also appear to be outstanding service treatment records, as described below, the Board finds that a new adjudication is warranted.

The Veteran in this case has alleged that his stressor was incurred during service in Southwest Asia.  His DD 214 shows that he served in Southwest Asia during his second period of active duty but service treatment records from that period have not been associated with the claims file.  It appears, however, that the Veteran's claims file may still be in development as of the date of this remand.  In January 2017, a request was made for the Veteran's entire service treatment records and personnel records after an October 2016 email indicated that service treatment records for the second period of active duty were not of record.  Thus, the AOJ should ensure that all relevant development is completed prior to undertaking a new adjudication.

Finally, the Board is cognizant that, at last report, the Veteran was incarcerated.  The U.S. Court of Appeals for Veterans Claims (CAVC) has long held that incarcerated Veterans are entitled to the same care and consideration given to their fellow Veterans.  See Bolton v. Brown, 8 Vet.App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet.App. 190, 193 (1991)).  Further, the CAVC has cautioned "those who adjudicate claims of incarcerated Veterans to be certain that they tailor their assistance to the particular circumstances of confinement.  Id.  As such, on remand, the AOJ should first determine whether the Veteran continues to be incarcerated.  If so, the AOJ must make reasonable accommodation to assist the Veteran in developing his claims further.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding records, including Service Treatment Records from the Veteran's service period in the Gulf War.  All attempts to obtain records should be documented in the claims file. 

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and/or post-service psychiatric symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. After completion of the above, the AOJ should determine if any additional development is warranted, and if so, such development should be completed.  The misfiled records should be removed and associated with the proper file.

4. Then, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




